UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

SHULAMITH SCHOOL FOR GIRLS, 19-CV-3152 (MEB) (RER)

Plaintiff,
COMPLAINT

against

MARYELLEN ELIA, COMMISSIONER. OF
EDUCATION, and THE STATE OF NEW

YORK,

Defendants.

 

 

Shulamith School for Girls (“Shulamith”) hereby complains of defendants, MaryEllen
Elia, the New York State Commissioner of Education, and the State of New York, as follows:
1.  Shulamith School for Girls (“Shulamith”) is a Jewish religious day school

(yeshiva) located at 305 Cedarhurst Avenue, Cedarhurst, New York 11516.

2. The Commissioner of Education MaryEllen Elia, and the New York State of

Education Department are located at 89 Washington Avenue, Room 111, Albany, New York

12234.
3. The State of New York is located c/o the Attorney General of the State of New

York, 28 Liberty Street, 15% Floor, New York, New York 10005.

4, This court has jurisdiction over this action in that it involves the interpretation and

application of the First Amendment to the United States Constitution.

5, Venue is proper in the Eastern District of New York where Plaintiff is located.

6. In2017 and 201 : . ...:-: to Shulamith for a

religious exemption to the New York State vaccination requirements contained in New York
Public Health Law §2164, New York Education Law §914, and Department of Health
Regulation 10 NYCRR §66-1.3.

7, The RE «ticity asserted that their objections to vaccinations were
made under Jewish law.

8. Shulamith denied the BE <x: for a religious exemption for, among
other reasons, Shulamith’s religious belief that it is a Torah commandment, supported by the
Jewish law (halacha), as interpreted by the leading poskim (interpreters of Jewish law) that all
children attending a Jewish day school must be vaccinated against communicable diseases such
as measles.

9, Additionally, Shulamith advised the IMM that there is no basis in Jewish
law or tradition for prohibiting or even discouraging vaccinations.

10. Shulamith denied the request for an exemption and, in accordance with Jewish
and New York law, denied the GE :ritcren admission to Shulamith in November 2018.

11. The | the denial of their request for a religious exemption to
the Commissioner of Education of the State of New York.

12. Additionally, the MMMcought a stay of the denial so that their children
could attend classes at Shulamith.

13. By Order dated January 15, 2019, the Commissioner granted the P|
request for a stay and directed Shulamith to admit the , children to classes.

14, By letter dated May 23, 2019, the Appeals Coordinator at the Office of Counsel of
the Department Education wrote to Shulamith’s attorney that the Commissioner’s January 15,
2019 order extended to after-school and evening activities if they could be attended by

vaccinated children.
15. The January 15, 2019 order of the Commissioner as well as the May 23, 2019
letter from the Appeals Coordinator violate the First Amendment (the Free Establishment of
Religion Clause) of the United States Constitution.

16. Under the First Amendment and the Church Abstention Doctrine established

thereunder, the Commissioner is and was precluded from entertaining the ...:.

and both the January 15, 2019 Stay Order and May 23, 2019 letter violate the United States

 

Constitution and are illegal, void and unenforceable.
FIRST CLAIM FOR RELIEF

17, Plaintiff Shulamith repeats and realleges the allegations set forth in paragraphs 1
through 16 above.

18. By reason of the foregoing, Shulamith is entitled to a judgment declaring that the
actions of the Commissioner in entertaining the appeal and in issuing the January 15, 2019 order
are violative of the First Amendment to the Constitution and, therefore, are illegal and void ab
initio.

19.  Anactual, present and justiciable controversy exists, and its determination will
terminate the dispute.

SECOND CLAIM FOR RELIEF

20. Plaintiff Shulamith repeats and realleges the allegations set forth in paragraph 1
through 19 above.

21. By reason of the foregoing, Shulamith is entitled to preliminary and permanent

injunctive relief (a) prohibiting the Commissioner from entertaining toe ><a and

(b) vacating or directing the Commissioner to vacate the January 15, 2019 order.
Case 2:19-cv-03152-MKB-RER Document 13 Filed 06/05/19 Page 4 of 4 PagelD #: 147

22. Shulamith has not previously sought from this or any other court the relief
requested herein.

WHEREFORE, Shulamith School for Girls respectfully requests that this Court enter an
order (a) declaring that the consideration and/or determination by the Commissioner of
Education of the State of New York of the P| appeal violates the First Amendment to
the United States Constitution and the Church Abstention Doctrine, (b) directing the

Commissioner to vacate the order of January 15, 2019, and to dismiss the petition and appeal of

the P| (c) pending the resolution of this action, preliminarily enjoining the

Commissioner from taking any action against Shulamith or in any manner attempting to enforce

the Commissioner’s January 15, 2019 order or taking any other action in the appeal by the

ae ..... than dismissing the appeal or denying the appeal under the First Amendment,

the Church Abstention doctrine, or otherwise, and (d) granting to Shulamith its costs and such

further relief as is just.

Dated: New York, New York
May 28, 2019

PUTNEY, TWOMBLY, HALL & HIRSON LLP
Attorneys for Shulamith School for Girls
—

Dp. > ]
By / 7 to lle~_
hilip H. Kalban (PK7271)
521 Fifth Avenue, 10 Floor
New York, New York 10175
pkalban@putneylaw.com

A fi

 
